Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
Applicant's submission dated 4/27/21 has been entered. 
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with applicant's representative on 5/7/21.
The application has been amended as follows: 
Claim 14. (Amended) A light guide plate, comprising:
a main body having an optical surface, a light-incident surface and an opposite light-incident surface, wherein the light-incident surface and the opposite light-incident surface are respectively connected to two opposite sides of the optical surface, wherein the main body has a hole passing through the optical surface, and the optical surface has a first region and a second region which are separated by an imaginary line, and the imaginary line intersects the  hole, wherein the first region is located closer to the light-incident surface, and the second region is located closer to the opposite light-incident surface, wherein the hole has a first side which is closer to the opposite light-incident surface and a second side which is closer to the light-incident surface;
[[the]] first stripe structures, wherein at least one portion of each of the first stripe structures is disposed in the first region; and
a plurality of [[the]] second stripe structures disposed in the second region;
wherein an extending direction of the at least one portion of each of the first stripe structures is vertical to the light-incident surface, one end of each of in a  first grouping is connected to the light-incident surface, the other end  of each of in the first grouping extends toward but is not connected to the second side of the hole which is closer to the light-incident surface to form a blank portion between the other end of each of the first stripe                structures in the first grouping and the hole; and
at least some of the second stripe structures extends or comes in proximity to the first side of the hole which is closer to the opposite light-incident surface.
Claim 16. (Amended) The light guide plate of claim 14, wherein
one end of each of the first stripe structures is connected to the light-incident surface, the other end of each of in a second grouping extends to positions level with two opposite sides of the hole in a direction 
one end of each of the second stripe structures is connected to the first stripe structures, and the other end of each of the second stripe structures is connected to 
Claim 18. (Amended) The light guide plate of claim 14, wherein 
Claim 19. (Amended) The light guide plate of claim 14, wherein
one end of each of the first stripe structures is connected to the light-incident surface, and another end of each of the first stripe structures in a second grouping extends to positions level with two opposite sides of the hole in a direction 
an extending direction of each of the second stripe structures is parallel to the opposite light-incident surface.
Claim 20. (Amended) The light guide plate of claim 19, wherein the other end of each of  in a third grouping is bent relative to the hole.
Claim 21. (Amended) The light guide plate of claim 14, wherein
one end of each of  in a second grouping is connected to the light-incident surface, and the other end of each of the  in the second grouping is connected to the opposite light-incident surface; one end of each of in a third grouping is connected to the light-incident surface, and the other end of each of the in the third grouping extends to positions level with two opposite sides of the hole in a direction 
each of the second stripe structures is an arc structure which surrounds the hole.
Claim 22. (Amended) The light guide plate of claim 14, wherein
one end of each of the first stripe structures is connected to the light-incident surface, the other end of each of in a second grouping is connected to the opposite light-incident surfac
an extending direction of  in a first grouping is parallel to the opposite light-incident surface, one end of each of in a second grouping is connected to the opposite light-incident surface, the other end of each of the  in the second grouping extends to the first side of the hole which is closer to the opposite light-incident surface.
Claim 23. (Amended) The light guide plate of claim 14, wherein
one end of each of the second stripe structures is connected to the opposite light-incident surface, and the other end of each of the second stripe structures is connected to the first side of the hole which is closer to the opposite light-incident surface; and
in a second grouping is connected to the opposite light-incident surface.
Allowable Subject Matter
Claims 14-16, 18-23, 25-29 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 14 requires, inter alia, a main body having a hole passing through the optical surface, and the optical surface has a first region and a second region which are separated by an imaginary line intersecting the hole, a plurality of first stripe structures, wherein at least one portion of each of the first stripe structures is disposed in the first region; and a plurality of second stripe structures disposed in the second region; wherein an extending direction of the at least one portion of each of the first stripe structures is vertical to the light-incident surface, one end of each of the first stripe structures in a  first grouping is connected to the light-incident surface, the other end of each of the first stripe structures in the first  grouping extends toward but is not connected to the second side of the hole which is closer to the light-incident surface to form a blank portion between the other end of each of the first stripe structures in the first grouping and the hole; and at least some of the second stripe structures extends or comes in proximity to the first side of the hole which is closer to the opposite light-incident surface.
The prior art, taken as a whole or in combination, fails to teach the aforementioned limitation, as specifically called for the claimed combinations, nor would it be obvious to modify those references to include such limitation.
Dependent claims 15, 16, 18-23, 25-29 are allowed at least for their dependencies on allowable independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arman B. Fallahkhair whose telephone number is 571-272-7950. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may contact the examiner by phone, email at arman.fallahkhair@uspto.gov or the USPTO Automated Interview Request at uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Raj Chakraborty can be reached on 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                                                                                                                                          /ARMAN B FALLAHKHAIR/Examiner, Art Unit 2875